Motion for leave to appeal as a poor person granted to the extent of permitting the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points on the attorney for the respondent, and files 6 typewritten or 19 mimeographed copies thereof, together with the original record, with this court on or before January 7, 1960, with notice of argument for January 19, 1960, said appeal to be argued or submitted when reached. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.